DETAILED ACTION
This is in response to the application filed on 10/07/2021 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/07/2021, 01/24/2022, 03/17/2022, 06/02/2022, 08/03/2022, and 10/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-17of U.S. Patent No. 11,157,484 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully anticipated by the U.S. Patent No. 11,157,484 and is covered by the patent. Claims 1-17 of the U. S. Patent No. US 11,157,484 are presented in the instant application with some omitted limitations (as underlined in the table below) and in much broader scopes. The limitations of claims 1-17 of the U. S. Patent No. US 11,157,484 encompass all the limitations of claims 1-20 of the instant application as follows:

U.S. Patent No. 11,157,484
Instant Application 
1. A method for a multi-tenant server to manage data in a peer-to-peer blockchain network, the method comprising: monitoring, by the multi-tenant server, one or more fields of a first physical object of a first tenant in the peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled; determining, by the multi-tenant server, that one or more conditions of the smart contract have been met by the first physical object of the first tenant; performing, by the multi-tenant server, one or more operations of the smart contract, which are associated with the one or more conditions, in response to determining that the one or more conditions of the smart contract have been met by the first physical object of the first tenant, wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network; and generating, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, the second physical object, and a third physical object, which corresponds to a third tenant in the peer-to-peer blockchain network.
1. A method for a multi-tenant server to manage data in a peer-to-peer blockchain network, the method comprising: monitoring, by the multi-tenant server, one or more fields of a first physical object of a first tenant in the peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled; 



performing, by the multi-tenant server, one or more operations of the smart contract, in response to determining that one or more conditions of the smart contract have been met by the first physical object of the first tenant; 





and generating, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, and a second physical object.
7. A non-transitory machine-readable storage medium, including instructions that when executed by a processor of a multi-tenant server, cause the processor to: monitor one or more fields of a first physical object of a first tenant in the peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled; determine that one or more conditions of the smart contract have been met by the first physical object of the first tenant; perform one or more operations of the smart contract, which are associated with the one or more conditions, in response to determining that the one or more conditions of the smart contract have been met by the first physical object of the first tenant, wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network; and generate, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, the second physical object, and a third physical object, which corresponds to a third tenant in the peer-to-peer blockchain network.
8. A non-transitory machine-readable storage medium, having instructions stored therein, which when executed by a processor cause the processor to perform a set of operations comprising: monitoring one or more fields of a first physical object of a first tenant in a peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled; 


performing one or more operations of the smart contract, in response to determining that one or more conditions of the smart contract have been met by the first physical object of the first tenant; and 




generating an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, and a second physical object.
13. A multi-tenant server to manage data in a peer-to-peer blockchain network, the multi-tenant server comprising: a processor; a memory storing instruction that when executed by the processor cause the processor to: monitor one or more fields of a first physical object of a first tenant in the peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled; determine that one or more conditions of the smart contract have been met by the first physical object of the first tenant; perform one or more operations of the smart contract, which are associated with the one or more conditions, in response to determining that the one or more conditions of the smart contract have been met by the first physical object of the first tenant, wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network; and generate, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, the second physical object, and a third physical object, which corresponds to a third tenant in the peer-to-peer blockchain network.
15. A multi-tenant server to manage data in a peer-to-peer blockchain network, the multi- tenant server comprising: a non-transitory machine-readable storage medium having stored therein a blockchain service; and a processor coupled to the non-transitory machine-readable storage medium, the processor to execute the blockchain service, the blockchain service to monitor one or more fields of a first physical object of a first tenant in a peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled, perform one or more operations of the smart contract, in response to determining that one or more conditions of the smart contract have been met by the first physical object of the first tenant, and 



generate an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, and a second physical object.
Claims 2-6, 8-12, and 14-17
Claims 2-7, 8-14, and 16-20


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-20 are directed to either a method or a system or a product which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1, 8, and 15 are directed to an abstract idea without significantly more. The claims recite monitoring fields of a physical object (i.e. a patient record), performing an operation of the smart contract when one or more conditions are met by a tenant (e.g. a user), and generating an object that have fields that are mapped to one or more physical objects. A human can observe/monitor a record (observation), perform an action based on a contract when a condition is satisfied (evaluation), draw a table on a piece of paper including attributes or data fields, and map said data fields to data of one or more other objects/records.
As such, the steps of current claimed invention could be performed in the human mind with the aid of a pen and paper. Nothing in the claims precludes the step from practically being performed in a human mind or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion).  

Prong 2:
This judicial exception is not integrated into a practical application. Claims 1, 8, and 15 further recite generic computer components (e.g. blockchain network [which is a network utilizing chain of blocks], a server, a “storage medium” and a “processor”) to implement the steps of the invention. The recited server, processor and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed blockchain network [which is a network utilizing chain of blocks], server, processor and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea. See MPEP 2106.05(d).

Regarding dependent claims 2-7, 9-14, and 19-20,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims additional mental steps such as determination, committing, adding data, generating data, or generic computer functions for analyzing information that do not amount significantly to more than abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “one or more operations are performed in relation to a second physical object…” It is not clear whether this “second physical object” is the same as “a second physical object” that already mentioned at the end of the independent claims 1, 8, and 15 or it is a new “second physical object.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani, US 2020/0185070 in view of Gusack, US 6,356,897.
Regarding claim 1,
Dahmani discloses a method for a multi-tenant server to manage data in a peer-to-peer blockchain network, the method comprising: 
monitoring, by the multi-tenant server, one or more fields of a first physical object of a first tenant in the peer-to-peer blockchain network to determine when one or more conditions of a smart contract have been fulfilled (See Dahmani: at least Fig. 1-2, para 9-12, 17, 28, 40-43, and 52, a server 125 or 305 monitoring a metric (i.e. field) of health data of a patient (i.e. physical object) of a first party/tenant of multi parties/tenants in a peer-to-peer network to determine when a condition of a smart contract met); and
performing, by the multi-tenant server, one or more operations of the smart contract, in response to determining that one or more conditions of the smart contract have been met by the first physical object of the first tenant (See Dahmani: at least Fig. 2-4, para 9-13, and 40-43, in response to determining that the condition of the smart contract met by the patient records (i.e. first physical object) such as cholesterol level or usage of medications, executing an operation based on the smart contract).
Although, Dahmani discloses a peer-to-peer blockchain network and physical objects, Dahmani does not explicitly teach generating an exchange object including a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of a first object, and a second object.
On the other hand, Gusack discloses a table with a set of fields (i.e. which reads on the limitation of an exchange object) wherein each filed is mapped to fields of other tables (i.e. a first and second objects) (See Gusack: at least Fig. 22-25 and its associated text). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Dahmani with Gusack’s teaching in order to generating, by the multi-tenant server, an exchange object for the peer-to-peer blockchain network, wherein the exchange object includes a set of exchange fields and a mapping between each exchange field in the set of exchange fields and fields of the first physical object, and a second physical object, with reasonable expectation of success. The motivation for doing so would have been to assemble information and provide an indexing system for this assembly of informational items that enables the information about each link between informational items to be simultaneously utilized to maintain referential integrity of said links thus achieving a high level of stability of the originally designated high degree of order.
Regarding claim 3,
the combination of Dahmani and Gusack discloses determining, by the multi-
tenant server, a consensus for a modification to the smart contract in the peer-to-peer blockchain network; and committing, by the multi-tenant server, the modification to the smart contract to the peer-to-peer blockchain network in response to determining consensus for the modification in the peer-to-peer blockchain network, wherein committing the modification to the peer-to-peer blockchain network includes adding a second set of blocks to the ledgers of all the tenants in the peer-to-peer blockchain network, including the first tenant, the second tenant, and the third tenant (See Dahmani: at least Fig. 2-4, para 14-16, 18, 42, and 52, determining consensus, committing/executing the contract based consensus and adding (modifying) a record to ledgers of participants).
Regarding claim 4,
the combination of Dahmani and Gusack discloses committing, by the multi-tenant server, the smart contract to the peer-to-peer blockchain network in response to determining consensus for the smart contract in the peer-to-peer blockchain network, wherein committing the smart contract to the peer-to-peer blockchain network includes adding a first set of blocks to ledgers of all tenants in the peer-to-peer blockchain network, including the first tenant, a second tenant, and a third tenant (See Dahmani: at least Fig. 2-4, para 14-16, 18, and 52, committing/executing the contract based consensus and adding a record to ledgers of participants).
Regarding claim 5,
the combination of Dahmani and Gusack discloses wherein the one or more operations are performed in relation to a second physical object of a second tenant in the peer-to-peer blockchain network (See Dahmani: at least Fig. 2-4, para 9-13, and 40-43).
Regarding claims 8 and 10-12,
the scopes of the claims are substantially the same as claims 1 and 3-5, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 3-5, respectively.
Regarding claims 15, 17, and 18,
the scopes of the claims are substantially the same as claims 1, 3,  and 5, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 5, respectively.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani, US 2020/0185070 in view of Gusack, US 6,356,897 and further in view of Sharma et al., US 2019/0087446 (Sharma, hereafter).
Regarding claim 2,
although, the combination of Dahmani and Gusack discloses creating a smart contract and using consensus to execute the code or tasks of the contract, however, Dahmani does not explicitly teach determining, by the multi-tenant server, a consensus for adding the smart contract to the peer-to-peer blockchain network.
On the other hand, Sharma discloses adding a new generated contract to a blockchain upon consensus among all the stakeholders (See Sharma: at least para 88). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Dahmani and Gusack with Sharma’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing the method to generate a new smart contract and add it to the blockchain network for validation and verification based on majority consensus which results in increasing the trust and security of the method.
Regarding claims 9 and 16,
the scope of the claims are substantially the same as claim 2, and are rejected on the same basis as set forth for the rejection of claim 2.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmani, US 2020/0185070 in view of Gusack, US 6,356,897 and further rin view of Bastide et al., US 2018/0173719 (Bastide, hereafter).
Regarding claim 6,
the combination of Dahmani and Gusack discloses wherein the one or more operations include: generating, by the multi-tenant server on behalf of the second tenant in the peer-to-peer blockchain network, a transaction object (See Dahmani: at least Fig. 2-4, para 16, 34, 52, generating a transaction object so the data could be pushed into blockchain nodes) and making a copy of data and transaction available to a third tenant such as banking institution (See Dahmani: at least Fig. 2-4, para 14-15, 28, 38, 42). However, Dahmani does not explicitly teach attempt to obtain consensus for altering a third physical object corresponding to the third tenant based on data in the second physical object of the second tenant.
 On the other hand, Bastide discloses requesting consensus of other entities for 
changing applied to a shared file based on data available to the entity (See Bastide: at least para 25 and Fig. 3B). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Dahmani and Gusack with Sharma’s teaching in order to making, by the multi-tenant server on behalf of the second tenant, the transaction object available to a third tenant in the peer-to-peer blockchain network to attempt to obtain consensus for altering a third physical object corresponding to the third tenant based on data in the second physical object of the second tenant, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing the method to validate the changes to records based on consensus which results in increasing the trust and security of the method.
Regarding claim 7,
the combination of Dahmani and Gusack discloses wherein the transaction object includes the set of exchange fields and data values from the second physical object in exchange fields corresponding to the mapping (See Gusack: at least Fig. 22-25 and its associated text).
Regarding claims 13-14,
the scope of the claims are substantially the same as claims 6-7, respectively, and are rejected on the same basis as set forth for the rejection of claims 6-7, respectively.
Regarding claims 19-20,
the scope of the claims are substantially the same as claims 6-7, respectively, 
and are rejected on the same basis as set forth for the rejection of claims 6-7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman et al, US 2020/0074457 disclosing one or more of constructing a transaction proposal, by a computing system, wherein inputs to the transaction proposal are named using a blockchain naming system (BNS) that comprises ledger state addressing, oracles for addressing external data values, and user state addressing, the BNS providing a standard mechanism to name all blockchain resources using a universal resource indicator (URI).
Ko, US 2020/0051041 disclosing A system and method for arbitrating a blockchain transaction enables a sender node and a receiver node to perform a transaction with a payment contract, and also record the transaction in the blockchain to protect the sender and receiver node from unfair practices; by preventing the receiver node from transferring received payments until a dispute resolution period that is preset by the sender node has expired. 
Dasari et al, US 2020/0051011 disclosing a supply chain forecasting system can include a central computing system communicating with a third party computing system. The central computing system and third party computing system can initiate, adjust, and fulfill smart contracts associated with the delivery of physical objects using blockchain controls.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
11/18/2022